      Case 4:20-cv-02511 Document 4 Filed on 07/29/20 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 29, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                                HOUSTON DIVISION

GREGORY WADE BROOKS, II,                         §
(SPN #02753347)                                  §
            Plaintiff,                           §
                                                 §
vs.                                              §    CIVIL ACTION H-20-2511
                                                 §
GREG ABBOTT, et al.,                             §
                                                 §
               Defendants.                       §


                              MEMORANDUM ON DISMISSAL


       Gregory Wade Brooks, II, an inmate of the Harris County Jail (“HCJ”), sued in July 2020,

alleging civil rights violations resulting from medical malpractice. Brooks, proceeding pro se and

in forma pauperis, sues Greg Abbott, Governor of the State of Texas; the HCJ; and the HCJ

infirmary.

       The threshold issue is whether Brooks’s claims should be dismissed as barred by the three-

strikes provision of 28 U.S.C. § 1915(g).

I.     Brooks’s Allegations

       Brooks complains of malpractice relating to the treatment of COVID-19. Brooks seeks

$500.00 per second, with payment in gold.

II.    Analysis

       A prisoner is not allowed to bring a civil action in forma pauperis in federal court if, while

incarcerated, three or more of his civil actions or appeals were dismissed as frivolous or malicious

or for failure to state a claim upon which relief may be granted, unless he is in imminent danger of

serious physical injury. 28 U.S.C. § 1915(g).
       Case 4:20-cv-02511 Document 4 Filed on 07/29/20 in TXSD Page 2 of 3




        Brooks’s litigation history reveals that he has previously submitted abusive and scurrilous

filings in federal court. A national prisoner index shows that he has filed at least thirty more lawsuits

in the Southern District, with the most recent being July 27, 2020. Prior to filing this action, he had

at least three suits dismissed as frivolous. Brooks v. Harris Cnty. Jail, 4:18cv2076 (dismissed as

malicious on July 16, 2018)(S.D. Tex.); Brooks v. Harris Cnty. Jail, 4:18cv1408 (dismissed as

malicious on May 8, 2018)(S.D. Tex.); and Brooks v. Harris Cnty. Jail, 4:18cv1219 (dismissed for

failure to state a claim on April 23, 2018)(S.D. Tex.). Brooks provides no evidence that he is in

imminent danger of any serious physical injury. A speculative possibility of danger does not suffice

to show Brooks is in imminent danger. To overcome the sanction bar imposed against him, Brooks

must show that he is actually in imminent danger at the time that he seeks to file his suit. See Banos

v. O’Guin, 144 F.3d 883, 884-85 (5th Cir. 1998) (per curiam); Choyce v. Dominguez, 160 F.3d 1068,

1070 (5th Cir. 1998) (per curiam opinion following Banos). Established Fifth Circuit precedent

requires that civil rights claimants must state specific facts, not conclusory allegations. Brinkmann

v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986); see also Baker v. Putnal, 75 F.3d 190, 195 (5th Cir.

1996). In his complaint, Brooks states, “malpractice, COVID-19, Coronavirus, Help!!” (Docket

Entry No. 1, p. 4). Brooks’s vague and general allegations are insufficient to show that he is in

imminent danger of serious physical injury.

        In the present case, Brooks has not alleged, nor does his complaint demonstrate, that he is

in imminent danger of serious physical injury. Accordingly, Brooks is barred under 28 U.S.C.

§ 1915(g) from proceeding in forma pauperis in this action.

III.    Conclusion

        Brooks’s motion to proceed as a pauper, (Docket Entry No. 2), is DENIED. The complaint
       Case 4:20-cv-02511 Document 4 Filed on 07/29/20 in TXSD Page 3 of 3




filed by Gregory Wade Brooks, II, (SPN #02753347), is DISMISSED under 28 U.S.C. § 1915(g).1

All pending motions are DENIED. Brooks is warned that continued frivolous filings may result in

the imposition of sanctions.

        The Clerk will provide a copy of this order by regular mail, facsimile transmission, or e-mail

to:

        (1)      the TDCJ - Office of the General Counsel, Capitol Station, P.O. Box 13084, Austin,

Texas 78711, Fax: 512-936-2159;

        (2)      the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax:

936-437-4793; and

        (3) the Manager of the Three-Strikes List for the Southern District of Texas at:

Three_Strikes@txs.uscourts.gov.

        SIGNED at Houston, Texas, on               July 29               , 2020.




                                                   VANESSA D. GILMORE
                                                   UNITED STATES DISTRICT JUDGE




        1
         In Adepegba v. Hammons, 103 F.3d 383 (5th Cir. 1998), the Fifth Circuit barred an inmate from
proceeding further under the statute, except for cases involving an imminent danger of serious physical injury,
and dismissed all of Adepegba’s i.f.p. appeals pending in that court. The Fifth Circuit noted that the inmate
could resume any claims dismissed under section 1915(g), if he decided to pursue them, under the fee
provisions of 28 U.S.C. §§ 1911-14 applicable to everyone else.
